Case: 1:14-cr-004384B¢R DagttEASD Rise: ct1/Ceae+4 of 2. PagelD.#: FILED _ my
NORTHERN DIStRic a -_
ICT OF OHO Nov 19 2018

CLERK, U.S. DISTRICT COURT.
NORTHERN DISTRICT OF OHIO
YOUNGSTOWN

o

RYAN D. MALONE :
Fefitioner, * Case No. 11-CV-OAad0- BYP

™» 2s e«98

VS. Judge + enitaY. Pearson

o7

United STATES OF AMERICA ‘
Respondent.

 

MOTION +O SUPPLEMENT PLEADING WwW ACCORDANCE Nite
FEDERAL RULE OF Ci PROCEDURE 15Cd)
No <i
— WwW Comes the Petitioner RYAN D. MAtone, PMO-Se, and herein
‘Nes thi oe
le 5 Supplimental Pleading ia Accordance With FER.Civ.P i5(d)

Peet: Hee |

one Filed his inslant molion under BY U.S.C 2355 with ths oie
0 .

n October 30, AOIT. his Court has yet to make a Cling on Petitione cs

nck pet tH 1 } Hho the Gover } nD + Pre judi k {
| | 9 nmen wait 0 be iced

in Sup port oF Petitions Claim that his prior Deug TrmPRcking

ti} io,
‘Age. LEXIS 20345
AS" Exhibit 4°)

ONiveD STATES V. TOWNSEND ,
Cand Cir. Ao\s ) for this Coucts reveiw

anes request net this Court excepts this Supplemental brief
Suppor nd Law +0 WS mokon under AS. USC AASS.
Potitioner PRR PPR HondeBle CoP Gra “Es “moh on to. Supplement
his motion under AY USL AASS Lf, Sippoching, Low, Retitioner also (eqvest
Hot this honoreble Court be mindful of the fact thot he is Proceeding Prof,

canol Hreredore held +0 less STi gent Gtandacels, See Haine c Vi

Kerner. HOW U.S, Gig, WA §.ct. 594. 30 L Ed. 2ol G52 Cita)

See also Mcaell v. Uazteel Stes, BOS U.S. iOb, i3 S. ct. 19%6, 124
_.ed. 2d 2; i C43 ); Cacknowledging thd the Supreme Court has)
i

‘\ndiSted thet the Pleadings prepaced by Prisoners who clo not have access

ty Counsel be liberally Construed OD),

CONCLUSION

 

Once Me | Petitor rc Proys that +rhis honerablkke ( our4

Will allow +H 5 Spplemente | Pleading for the reasone
mentioned herein.

Kyan Dd. Malone Petitivee Prose
%) No, 30%0a~Ibo
FLG Bearman} -Wedisar
Po. Rox AbOYo
BOeavment, TK 777A0

_ CERF FICATE OF SERVICE

| Certify thet | have. Placed this
the Lega Mai

 

——,

Up Pp lemente| Pleadlins in
1 here at FLG Beaumont ~ Medliua | For dle lweey to
the United States Disteict Covet for the Northern Disiiet o& Obi o , boy

The United Hadas Pos+a| Service , In G sealed envel Pe with Postage Pre pod,
On this yy

Mt day of November, HO1¥ Kym Dl,
Ryan D,Melone
